         Case 1:20-cv-01130-CCB Document 41 Filed 05/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

Antietam Battlefield KOA, et al.             *
                                             *            Civil Action No. CCB-20-1130
           v.                                *
                                             *
Lawrence J. Hogan, et al.                    *
                                           ORDER

For the reasons stated in the accompanying Memorandum, it is hereby ORDERED that:

      1. The plaintiffs’ motion for temporary restraining order (ECF 2), treated as a motion for

          preliminary injunction, is DENIED;

      2. Americans United for the Separation of Church and State’s motion for leave to file an

          amicus curiae brief (ECF 24) is GRANTED;

      3. Americans United’s motion for leave to take part in oral argument (ECF 30) is

          DENIED AS MOOT; and

      4. The Clerk shall SEND copies of this Order and the accompanying Memorandum to

          counsel of record.




 5/20/20                                                             /S/
_____________
   Date                                                   Catherine C. Blake
                                                          United States District Judge
